﻿The delegation of the Republic of Trinidad and Tobago extends its heartfelt congratulations to you, Sir, on your unanimous election to preside over the General Assembly at its thirty-ninth session. The historical and cultural ties which have for so long existed between the Caribbean region and the great continent of Africa make your election to that high office a source of particular pride, delight and satisfaction to the delegation of Trinidad and Tobago. Your presidency over this world body is yet another manifestation of the contribution that small States and developing countries can and do make to the direction of the work of the United Nations. We are confident that your boundless diplomatic skill, wisdom and experience will contribute immensely to the success of the work that lies before this session of the Assembly.
292.	My delegation pays tribute to the previous President of the General Assembly, Mr. Jorge illueca, of Panama, for his capable leadership throughout the thirty-eighth session, which has been successfully concluded.
293.	The delegation of Trinidad and Tobago takes pleasure in congratulating Brunei Darussalam upon its admission as the 159th member of the United Nations. It is very gratifying to welcome to this family of nations yet another sovereign country, which marks an important step towards the universality of this body. We are confident that Brunei Darussalam, a sister island developing country, will make a significant contribution towards the fulfilment of the purposes and principles of the Organization.
294.	It is already 22 years since the Republic of Trinidad and Tobago was welcomed into the United Nations. As a small and fledgling State emerging into an international environment of such complexity and beset by many conflicts, Trinidad and Tobago drew then, even as it draws now, great comfort from the system of collective security that is enshrined in the Charter of the United Nations. Collective security was one of the main considerations which impelled us to seek entry into the Organization immediately upon our attainment of independence.
295.	Trinidad and Tobago is guided by the conviction that resort to massive military expenditure, even where the financial and other means permit, is no guarantee of national security. By logical extension, such activity cannot promote international security. Security, national and international, in our view must derive from active co-operation by members of this world body. It must also be sustained by respect for the sovereignty of its individual Members, freedom and opportunity for members of the world community to pursue their socio-economic and political paths without external interference, and full respect by all States for the fundamental rights of their citizenry. It follows, therefore, that each State, large or small, has a role to play in the overall question of security, from which these stated principles derive.
296.	The Charter of the United Nations explicitly and implicitly asserts these principles and promotes these objectives. For us, these objectives resolve into three essential elements: first, the maintenance of international peace and security; secondly, the achievement of international co-operation; and, thirdly, the resolution of international economic and social problems.
297.	The attainment of these objectives constitutes for us fundamental imperatives and can be realized only by the full involvement and meaningful participation of all States as they bring to bear the particularities of their individual systems on the general thrust towards world stability. The role of small States in pursuit of this goal is particularly crucial. For too long, the rights and interests of small States have occupied a secondary position in the determination of international problems which at times involve their very existence. Small States must be heard; small States must be encouraged to make themselves heard; and small States must be allowed full opportunity to contribute to the resolution of all questions that affect their vital interests and to the achievement of the objectives of the United Nations.
298.	In the field of international peace and security, the United Nations has avoided global conflagration, but has not achieved world peace; we have limited the spread of nuclear weaponry, but have not eliminated it. Through our continued efforts, we have sensitized the international community to the lethal consequences of more sophisticated armaments and mobilized world consciousness against their use. Developing countries, dwarfed in the power struggle of sophisticated weaponry, have raised their voices against the development of destructive arms, including chemical weapons, and condemned their use because of the dangers they pose to mankind. The voices of developing countries and small States have sustained a moral force against the use and proliferation of nuclear and other armaments. Without the cooperation and commitment of developed countries, however, we cannot succeed.
299.	The achievements of the Organization in the maintenance of international peace and security in other areas appear more encouraging. The process of decolonization is almost complete, in accordance with General Assembly resolution 1514 (XV); the rights of the people of Palestine have been recognized; the choice of a means for settlement of the outstanding border question between Guyana and Venezuela has been referred to the Secretary-General in recognition of the central role of the "United Nations in the peaceful settlement of disputes among nations; apartheid has been unequivocally condemned and must now be eradicated and excised from human memory; Namibia's right to independence and sovereignty has been recognized in spite of the ill-founded refusal of South Africa to abandon its illegal occupation of that Territory. The adoption in 1982 of the United Nations Convention on the Law of the Sea13 has been described as the most significant achievement in treaty-making by the United Nations since its inception. The Convention provides for peace and order in the management of the "Ocean Commons".
300.	The origins of many of these achievements can be attributed to the initiatives by developing countries and small States. In the case of the United Nations Convention on the Law of the Sea, a single small State evoked the awareness of the international community concerning the need for order, collective security and co-operation in the global commons of the ocean. The recent history of the United Nations reveals that small States and developing countries have contributed importantly in shaping the perspectives of the Organization in the continuous process of its dynamic evolution.
301.	However, a more careful scrutiny of the inter-national scene reveals that peace and security as global objectives continue to elude us.
302.	Trinidad and Tobago has witnessed with grave concern the developments which have taken place in southern Africa over the last year, for they represent a new stage in Pretoria's entrenchment of apartheid within its borders and the extension of its sinister influence beyond them. We emphatically reject Pretoria's attempt to hoodwink the international community into believing that the tricameral constitution introduced last month represents a reform and relaxation of apartheid. The new constitution is clearly an attempt to divide the dispossessed non- white majority and refine and entrench the apartheid system. My delegation reiterates that apartheid cannot be reformed; it must be entirely dismantled.
303.	The situation in occupied and exploited Namibia remains another source of deep concern. The Territory's formerly abundant natural resources are being rapidly dissipated, in contravention of Decree No. 1 for the Protection of the Natural Resources of Namibia,14 enacted by the United Nations Council for Namibia on 27 September 1974; and the United Nations plan for Namibian independence, endorsed by the Security Council in resolution 435 (1978), remains unimplemented. Indeed, my delegation has taken note of Pretoria's latest moves to bypass the plan and impose its own independence plan on Namibia by means of its protégé, the Multi-Party Conference.
304.	It is time for the Organization to put an end to the ceaseless machinations and prevarications of that repugnant regime and determine to deal with it in an effective and unequivocal manner in accordance with the provisions of Chapter VII of the Charter of the United Nations.
305.	The international scene continues to be strewn with obstacles, and certain enigmatic events challenge the very fabric of established and accepted Charter principles. Profligate expenditure by some States on armaments continues. The Middle East is in turmoil, and a potentially explosive war persists in Central America in spite of the worthy efforts of the Contadora Group; the situation in Afghanistan is still not resolved; the efforts of several groups to achieve a political settlement in Kampuchea have yet to bear success; and the problem of Cyprus remains unsettled. My Government is of the view that a just and lasting settlement of this question can come only through meaningful talks between the representatives of the two Cypriot communities, under the auspices of the Secretary-General and on the basis of the relevant United Nations resolutions. More recently, the sanctity of sovereignty has again been violated.
306.	The Government of the Republic of Trinidad and Tobago continues to reject unequivocally the threat or use of force as a means of settling disputes among States. The right to security, which, in our understanding subsumes the logical implication of the sovereignty, territorial integrity and inalienable rights of States to self-determination, has always and indeed remains the corner-stone of our foreign policy.
307.	The refusal of some Member States to renounce and denounce recourse to war as the "ultimate arbitration", the related infringement of the territorial integrity and independence of States in defiance of Charter principles, and the all too frequent disregard for mechanisms aimed at the pacific settlement of disputes continue to give rise to an increasing number of events of crisis proportions. Moreover, the limited progress made in disarmament and the seemingly applied proposition that negotiation can proceed only from a position of strength is a zero-sum approach which guarantees only instability and increased political tension.
308.	It is essential that a means be found to strengthen international peace and security and reduce international tension and great-Power rivalry so as to create a climate conducive to the birth of new international trust and confidence. Trinidad and Tobago calls on all States of this international community to assist in creating such a climate.
309.	Concomitant with the political obstacles to the achievement of international peace are the systematic dysfunctional economic forces which pervade the international environment and frustrate the objective of international co-operation. We identify these forces as follows: the stagnation in the global negotiations; the inconclusive outcome of the North-South dialogue; the increasing protectionist measures adopted by States; the debt burden of the developing countries; the constraints encountered by small States and developing countries to participate more fully in the determination of necessary monetary and international economic reforms; and the adverse effects of these constraints on the efforts by developing countries towards economic and technical cooperation.
310.	The age of high technology has brought new threats to the sovereignty of nations, not solely by means of weapons of war, but through technology that can be diverted from peaceful uses. The development of space technology is undoubtedly a manifestation of the genius of mankind. However, while there are clear benefits for the development of nations in so far as natural resources are concerned, the technological gap between developed nations, as well as between developed and developing nations, can not only lead to dissatisfaction and conflict but can also undermine the sovereignty and security of developing nations. This is an area in which the international community must remain vigilant.
311.	It is not that the world's resources are not adequate to support the needs of its peoples, but rather that these are unjustly distributed. It is not that independent developing countries themselves are not endowed with considerable natural resources and potential wealth, but rather that their utilization of these resources is manipulated by external influences over which they have no control.
312.	There is dire need for the international com-munity to eschew the new arrogance and indifference that has emerged and to seize the opportunity to rededicate itself to the principles and objectives which gave rise to the noble experiments in international co-operation that followed the tragedy of the Second World War. International co-operation in our view is a sine qua non for the resolution of national and international economic and social problems. International peace cannot be achieved or sustained without socio-economic development. No Member State can deny, therefore, that any measure or combination of measures which erodes the well-being of citizens of the international community presents a threat to the achievement and maintenance of peace, inherently diminishes the role of co-operation and stultifies efforts at economic and social development.
313.	The world economy, which has been in the grip of recession for the last few years, has shown some signs of recovery in some of the major Western industrialized countries. However, the recovery has not yet affected a wide-ranging influence on the world economy, and especially in the developing countries taken as a group. While some regions have been able to sustain growth, others, in particular Latin America and Africa, have found that conflicting influences at work within the system retard their attempts to achieve meaningful growth and development. In essence, the recovery has not succeeded in eliminating for developing countries the legacy of difficulties which has its genesis in the recession and in the outmoded structure of the international financial and trading systems.
314.	The international economic history of the last decade has seen the emergence of a heightened appreciation of the relationship of interdependence which characterizes all inter-State behaviour. Whether or not we continue to argue about the precise dynamics of this relationship, the fact is that the world economy constitutes an ' entity. The Government of Trinidad and Tobago are therefore challenges and rejects the new mercantilism of increased protectionism and urges all States to abandon any search for economic national security that leads exclusively in that direction. We hold the view that the resolution of the economic difficulties with which international society is at present confronted requires—nay, demands—a resort to co-operative and complementary measures and mechanisms.
315.	During the last decade, the General Assembly called for the establishment of a new international economic order. That decision by the Assembly emanated from the limited successes of policies based on trade versus aid, import substitution, the establishment of regional integration movements and development decades—all designed to resolve the development problems facing the international community. The call for a new international economic order is even more urgent today.
316.	Among the central proposals for the creation of this new international economic order is the need to reformulate both the activities and the management structure of IMF and the World Bank. The fact is that the relative order and predictability that characterize the operation of an international system based on fixed exchange rates have fallen prey to the dynamics of the system itself. In addition, balance- of-payments disequilibria no longer typify only the temporary or deviant cases but have assumed a more permanent and entrenched aspect of today's economy. In a word, the structural dynamics of the international financial system have changed. We believe, therefore, that it is essential that the responses of those institutions which are the effective managers of that system accord with current realities. It is in this context that appeals for a new international economic order become more readily understood; and it is in this context also that the need for new management techniques and criteria should be developed and implemented.
317.	My delegation would like at this time to present three observations with respect to IMF and its operations. We refer first of all to the apparent retreat by that body from the position of lender of early recourse to that of lender almost of last resort; secondly, to the burdens imposed by the demands of conditionality in return for assistance; and, thirdly, to the need to emphasize and ensure a strong developmental role for that institution, on whose functioning the prosperity of the international economy as a whole depends.
318.	Implicit in the danger of what I term the retreat by the Fund to the position of lender of last resort is the additional stress that is placed on would- be debtor countries—typically, though not exclusively, the developing countries. Invariably, interest rates charged by the private international capital market are anything but concessional, and there is the danger in this practice of having the economies of debtor developing countries mortgaged to private financial institutions—and that is only one of the dangers we see.
319.	The burdens of conditionality imposed by IMF, in the form of required currency devaluations, the decrease or removal of welfare payments and subsidies, or whatever forms they assume, constitute sources of additional economic, social and political stresses which further inhibit the capacity of individual States to pursue their development objectives.
320.	With respect to the World Bank—the other pillar of the international financial establishment— my delegation notes that that institution, as a result of the prevailing favourable interest rate structure, has amassed an excess of income over expenditure mounting to some $600 million in the course of its 1983 operations. Does that signal both quantitative and qualitative increases in the assistance to be granted in future to developing countries by that agency? We look forward to a more flexible and diversified pattern of assistance to developing countries on terms which are effectively concessional, which take into account the low level of prices for their primary products and which will reduce the volume of the net capital flows away from less endowed countries to the World Bank and the already developed countries.
321.	It is in the context of this severe picture of international co-operation and socio-economic development that the Republic of Trinidad and Tobago fully supports the attempts made by countries members of the Group of 77 to establish a "South Bank" in the nature of a development bank to be responsive to the particular needs of developing countries.
322.	The proposed establishment of a "South Bank" draws attention to the capital-deficient status of the countries of the third world. In our time, the problem of the international indebtedness of developing countries imposes a burden and an immense constraint on the pursuit of objectives aimed at economic and social development. The plight of some members of our region in terms of the amortization of their accumulated international financial obligations gives rise to the gravest concern. The combination of this factor with the effects of protectionism, the ravages of, for the most part, imported inflation and the fluctuation and essential deterioration of international commodity prices threatens to condemn those countries to a state of penury and to a degrading and burdensome subjection within the international community. Such a situation still supports the aims and purposes of the United Nations. My delegation therefore expresses the hope that appropriate measures will be adopted by the community of nations to eliminate this obvious danger to international peace, co-operation and development.
323.	The search for a new international economic order has led to initiatives in the areas of food, population, trade and a host of other concerns which have plagued the international community for decades. Almost invariably the quest for solutions to these problems or problem areas took the form of an international conference generally sponsored by the United Nations.
324.	Today, with members' permission, I should like to confine my remarks in this general area to a clear and unmistakable trend which has emerged in the management of global resources in the context of a new international economic order. The signing by the overwhelming majority of States of the 1982 United Nations Convention on the Law of the Sea—the Montego Bay Convention, as it is more generally known—is evidence of the general endorsement by the community of nations of a new international economic order.
325.	Part XI of the Montego Bay Convention deals with the "Area", which is the term applied to the seabed and subsoil beyond the limits of national jurisdiction, and, in article 136 of the Convention, the Area and its resources are stated to be "the common heritage of mankind". In article 157, the Convention vests the organization and control of activities in the Area in an International Sea-Bed Authority, particularly with a view to administering the resources of the Area. My delegation considers the consolidation of the common heritage as enshrined in the Convention a matter of absolute necessity. The Government of Trinidad and Tobago would condemn any action which was calculated to subvert or in any way frustrate the spirit or the letter of the 1982 United Nations Convention on the Law of the Sea.
326.	This overview of the international scenario brings into relief three major issues. The first points to the need to renew, redouble or redesign international initiatives aimed at the resolution of the problems related to the achievement of peace, cooperation and development. The second—necessarily related to the first—is the need to revitalize, if not refurbish, the machinery at our disposal for the attainment of these tasks. The third has as its main thrust the need to incorporate more fully the participation of developing States and of small developing countries in particular, for which the activities of the United Nations have the greatest relevance, in the decision-making process and in the general management of the pursuit of peace, security and development.
327.	This is particularly relevant to us as members of a world body which has proclaimed 1986 the International Year of Peace. Peace for us implies more than a cessation of conflict and a dismantling of armament. Peace for us involves respect for human rights and fundamental freedoms and the equality of States, large and small. Above all, peace for us means removal and eradication of structural violence, the causes of which are rooted in the social ills of discrimination and the developmental ills of poverty, misery, ill health, hunger and frustrated socio-economic aspirations. Let us target these essential goals in a combined effort towards the achievement of true peace through international co-operation.
328.	In this combined effort towards the achievement of peace, my country aspires to make a more effective contribution. My delegation is of the view that there is an important role to be played by small States in the revitalization of the United Nations and in the securing of peace and economic prosperity and welfare through co-operation. Small States cannot harbour pretensions to power and military might, even if these were desirable goals. Thus, in our interaction with other members of the international community, we rely on the force of international law and of international morality.
329.	For Trinidad and Tobago, non-alignment is a cardinal principle of our foreign policy. We have pursued its tenets in our actions in the regional bodies to which we belong—the Caribbean Community, the Commonwealth, the Organization of American States—and in the wider international forums. Trinidad and Tobago holds firmly to the principles of the Charter of the United Nations and sees as one of its major objectives the strengthening and enhancing of the role of the Organization the better to serve the interests of Member States. The Republic of Trinidad and Tobago seeks to be allowed to participate more fully in efforts to establish and maintain international peace and security and a general climate in which international development can flourish.
330.	We appeal to all other Members of the United Nations to work together in this quest for peace and, in so doing, bequeath to succeeding generations a legacy that is worthy of the dignity of man. Trinidad and Tobago stands ready to serve.
